Citation Nr: 0613733	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-41 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken right foot.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to a compensable disability rating for 
residuals of tendon laceration of the left hand. 

4.  Entitlement to a compensable disability rating for tinea 
versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  It was agreed 
that the record would be kept open to allow for the veteran 
to submit additional evidence.  The veteran submitted the 
additional evidence in June 2005.  

The veteran expressly waived consideration of the evidence by 
the agency of original jurisdiction at the hearing.  
(Transcript p. 17).  The Board will consider the evidence in 
its appellate review.  See 38 C.F.R. §§ 20.709, 20.1304(c) 
(2005).

The issue of entitlement to a compensable rating for tinea 
versicolor is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a broken, or fractured right foot 
in service.

2.  The veteran has a diagnosis of hypertension, and 
competent medical evidence of record establishes that the 
hypertension began during his military service.

3.  The veteran's residuals of tendon laceration of the left 
hand are manifested by objective evidence of scars that are 
nontender, without keloid formation, not attached to 
underlying surfaces, and not hypertrophic, with a full range 
of motion of the fingers with no muscle atrophy or neurologic 
deficit.  There is subjective evidence of numbness on top of 
the left hand and pain in cold weather.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a broken right 
foot that is the direct result of disease or injury incurred 
in or aggravated during service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Hypertension was incurred during active military service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  The schedular criteria for a compensable rating for 
residuals of a laceration of the left hand are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.71a, 4.73, 4.118, 4.124a, Diagnostic Codes 7802, 7803, 
7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

A.  Right Foot

The veteran served on active duty from May 1980 to September 
1988.  There is no evidence of any fracture of the right foot 
during service in his service medical records (SMRs).  The 
veteran did suffer a fracture to the left 5th metatarsal 
while playing basketball in August 1986.  This was confirmed 
by x-ray.  The veteran underwent a period of treatment and 
rehabilitation for approximately two months.  There are a 
significant number of entries that all refer to the left 
foot.  However, there is clearly no evidence of a similar 
injury, or any type of fracture of the right foot.  The left 
foot injury occurred, and was treated, at the Great Lakes 
Naval installation.  

The veteran claimed that he did suffer a broken right foot 
when he submitted his claim for disability compensation 
benefits in August 2003.  He did not list any post-service 
treatment and referred to treatment provided in service in 
July 1986 at the Great Lakes Naval installation.

The veteran was afforded a VA examination in January 2004.  
The examiner noted that he had reviewed the claims file and 
the veteran's SMRs.  The examiner also noted that the veteran 
injured his right foot while playing basketball in 1986.  He 
said that the veteran sustained a hairline fracture of the 
5th metatarsal.  The examiner reported that the right foot 
was clinically unremarkable in appearance.  There was a 
normal range of motion for all toes.  He said that mild 
tenderness was noted over the [left] fifth metatarsal.  The 
diagnosis was status post hairline fracture of the fifth 
right metatarsal.  The examiner stated that the injury to the 
right foot occurred during the veteran's military duty.  He 
referred the reader to the official x-ray report for the 
official interpretation.  In that regard, the x-rays of the 
veteran's right foot were interpreted as normal.

The veteran did not provide any evidence of post-service 
treatment for any residuals of a broken right foot.  

The veteran testified that he broke his right foot in service 
at his May 2005 Travel Board.  The veteran noted that VA 
records showed he had broken his left foot in service but he 
claimed it was his right foot.  (Transcript p. 6).  The 
veteran said that he had pain on the top of his foot.  It was 
noted that the VA examiner referred to the right foot in his 
examination report.  The veteran said that the examiner 
looked at his left foot.

In reviewing all of the evidence of record there is no basis 
to grant service connection for residuals of a broken right 
foot.  There is no evidence of any such injury in service.  
Moreover, the January 2004 x-rays of the right foot were 
completely normal.  The evidence is quite clear that the 
veteran suffered a fracture of the left fifth metatarsal in 
August 1986.  For some reason he listed his right foot at the 
time of his claim.  Further, the veteran has persisted in his 
claim for his right foot rather than amend his claim to 
include his left foot.  

The January 2004 VA examiner appears to have misstated which 
foot was involved as evidenced by his citation to SMRs that 
clearly referred to the left foot and by the veteran's 
admission at his May 2005 hearing that is what occurred.  The 
examiner cited to the exact history of the injury and type of 
injury as noted in the SMRs.  Evidence that pertained to the 
left foot.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service for residuals of a broken right foot.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  The 
veteran's claim for service connection for residuals of a 
broken right foot is denied.

B.  Hypertension

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005).

The veteran's SMRs do not reflect a diagnosis of, or 
treatment for, hypertension.  The veteran had several 
elevated blood pressure readings beginning in 1986.  A 
reading of 138/92 was recorded in July 1986.  A reading from 
January 1987 reflected a blood pressure of 124/92.  The 
veteran later had a reading of 126/102 in July 1987.  A 
notation was made that this was reflective of possible 
hypertension.  Other readings from July 1987 included 132/90, 
140/96, and 108/72.  However, the veteran had a reading of 
142/110 in October 1987.  The veteran's blood pressure was 
recorded as 140/84 on his August 1988 separation physical 
examination.

At his January 2004 VA examination the veteran was noted to 
have blood pressure readings of 156/96, 150/96, and 148/94.  
It was also noted that the veteran was prescribed Diovan for 
his hypertension.  The examiner noted that he had reviewed 
the veteran's SMRs.  He noted the current blood pressure 
readings and the fact that the veteran was taking medication 
for control of his hypertension.  The examiner provided a 
diagnosis of essential hypertension on therapy.  The examiner 
also opined that the veteran's hypertension had its onset in 
service and, currently, was a continuation of that process.  

The veteran submitted a letter from his private physician, A. 
Hearne, M.D., in January 2004.  The letter showed blood 
pressure readings for the veteran for three days in January 
2004.  They were 146/87, 134/100, and 144/86.

The veteran testified at his May 2005 hearing that he did not 
receive treatment after service until the late 1990's because 
he could not afford insurance.  He submitted evidence from 
his private physician in June 2005.  

The evidence consisted of a statement from Dr. Hearne, dated 
in June 2005, wherein he said he had treated the veteran for 
hypertension since 1997.  The other item was a March 2005 
evaluation report.  The veteran's blood pressure was listed 
as 130/83.  He was also noted to be taking Diovan for his 
hypertension.

Upon review of the above evidence, the Board finds that 
competent medical evidence of record establishes that the 
veteran's current hypertension began during his military 
service.  The Board further notes that there is no contrary 
medical evidence of record regarding the date of onset of 
this condition.  Thus, with resolving reasonable doubt in 
favor of the veteran under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102,  the Board finds that while hypertension 
was not diagnosed until after service, the evidence as a 
whole establishes that the disease was incurred in service, 
and thus service connection for the condition is warranted.  
See 38 C.F.R. § 3.303(d).  

II.  Higher Rating.  Disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  The veteran's claim 
for a higher evaluation for his disability of residuals of 
tendon laceration of the left hand is an original claim that 
was placed in appellate status by a notice of disagreement 
(NOD) expressing disagreement with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In this case the veteran was granted service connection, and 
a noncompensable disability rating in February 2004, 
effective from August 4, 2003, the date of his claim.  
Therefore, the Board will consider his claim for a 
compensable rating at any time from August 4, 2003.

The veteran's SMRs reflect that he suffered a cut to the 
dorsal aspect of his left hand in February 1986.  He received 
initial treatment for his laceration but apparently no repair 
of the underlying tendons at that time.  The veteran 
underwent repair of the tendons in April 1986.  The operation 
report said that the original laceration involved the 
extensor indicis proprius and extensor digitorus communis to 
the left index, middle, and ring fingers.  The veteran had a 
period of physical therapy with good results.  The SMRs do 
not reflect any later complaints involving residuals from the 
laceration or surgery.  The veteran's August 1988 separation 
physical examination noted the only residual as a scar on the 
left hand.  

The veteran was examined in January 2004.  The veteran gave a 
history of how he sustained the laceration in 1986.  The 
examiner said that the veteran had no complaints with 
reference to movement of his fingers.  The veteran did say 
that he had an aching in his left hand during cold weather.  
The examiner reported that there were two scars on the left 
hand and that they were diagonal.  Each measured 3-inches.  
One scar was the laceration site and the second scar was from 
the surgical repair.  The scars were nontender.  They were 
not hypertrophic.  There was no evidence of keloid formation, 
or adherence to underlying structures.  The examiner stated 
that the veteran had a normal range of motion of all fingers 
of the left had and an excellent grip.  The veteran was able 
to touch the palmar crease with all fingers.  There was no 
evidence of muscle atrophy or neurologic deficit in the left 
hand.  X-rays of the left hand were said to be normal.  The 
diagnosis was status post laceration and tendon repair of the 
left hand

The veteran testified that he experienced numbness in the top 
of his hand at the site of the surgical scar.  He said that 
his hand hurt when it was cold.  

The March 2005 evaluation from Dr. Hearne did not show any 
complaints related to the left hand.  The physical 
examination of the hands was reported to show no deformities, 
edema, erythema, or tenderness.  No neurological findings 
were made regarding the left hand and no assessment was 
provided of any residual of the laceration or surgical 
repair.

The veteran's scars have been rated as residuals of tendon 
laceration of the left hand under Diagnostic Code 7802.  
38 C.F.R. § 4.118 (2005).  Diagnostic Code 7802 pertains to 
scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion.  A 10 
percent rating is warranted where the area or areas involved 
are of 144 square inches, or 929 square centimeters.  Id.  

In addition, two notes following the rating criteria provide 
that scars in widely separated areas, as on two or more 
extremities, or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A superficial scar is 
not one associated with underlying soft tissue damage.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802 Notes (1) and (2).

In this case the area covered by the veteran's scars does not 
satisfy the criteria for a 10 percent rating under Diagnostic 
Code 7802.  Although the examiner listed only one measurement 
of the scars, 3 inches, there is no possibility of the 
veteran satisfying the rating criteria even absent the second 
measurement.  To do so in this case would require the scars 
to be extremely wide.  Even if both scars were said to 
constitute one scar as 6 inches wide, that would still not 
provide the necessary area to establish entitlement to the 10 
percent rating.  

Additionally, the Board has considered Diagnostic Code 7803 
which provides for a 10 percent rating where there is 
evidence of a superficial and unstable scar.  38 C.F.R. 
§ 4.118 (2005).  An unstable scar is one where, for any 
reason there is frequent loss of covering of the skin over 
the scar.  Note (1).  A superficial scar is one not 
associated with underlying soft tissue.  Note (2).  According 
to the veteran's January 2004 VA examination, his scars are 
superficial but not unstable.  

Further, Diagnostic Code 7804 provides for a 10 percent 
rating where there is evidence of a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118 (2005).  The 
January 2004 VA examination found that the scars were not 
tender.  The veteran has not alleged that the scars are 
painful.  Rather he complains of subjective numbness and pain 
in the left hand with cold weather.  

Finally, Diagnostic Code 7805 provides that scars may be 
rated based on the limitation of function of the affected 
part.  In that regard there is no limitation of function 
based on the objective evidence of record.  The veteran has a 
full range of motion of his fingers.  He can touch the palmar 
crease with all fingers.  There is no muscle atrophy or 
neurologic deficit.  Thus there is no basis to consider a 
rating for residuals of impairment of the fingers under 
38 C.F.R. § 4.71a, muscles/tendons under 38 C.F.R. § 4.73, or 
nerve impairment under 38 C.F.R. § 4.124a and the pertinent 
diagnostic codes for the respective sections.  

The Board considered the provisions of 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102; however, the evidence does not rise to 
the level of a reasonable to warrant a higher rating.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran originally submitted a claim for benefits in 
August 2003.  The RO wrote to the veteran in September 2003.  
He was informed of the evidence necessary to substantiate his 
claim.  He was informed of VA's responsibilities in the 
development of his claim, what he should do to help, and to 
submit evidence to VA.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs were 
obtained and used in the adjudication of his claim.  The 
veteran was afforded two VA examinations.  The veteran 
submitted private medical records.  He testified at a Travel 
Board hearing in May 2005.  The veteran later submitted 
additional private medical records in support of his claim.  
The veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.  


ORDER

Entitlement to service connection for residuals of a broken 
right foot is denied.

Entitlement to service connection for hypertension is 
granted.

Entitlement to a compensable rating for residuals of tendon 
laceration of the left hand is denied.


REMAND

The veteran was examined for his tinea versicolor in February 
2004.  At that time the examiner determined that 
approximately 4 percent of the veteran's body was affected.  
The examiner said that it affected his face and trunk but did 
not specify what area of the trunk.  The veteran was granted 
service connection and awarded a noncompensable disability 
rating as a result of the examination.  

The veteran's disability was rated as analogous to eczema 
under Diagnostic Code 7806.  38 C.F.R. § 4.118.  Under 
Diagnostic Code 7806 a noncompensable rating is assigned 
where there is less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is for consideration where there is at 
least 5 percent but less than 20 percent of the entire body, 
or at least 5 percent but less than 20 percent of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required or 
a total duration of less than six weeks during the past 12-
month period.  

As noted, the veteran's tinea versicolor was said to cover 
approximately 4 percent of his entire body in February 2004.  
The veteran submitted evidence from Dr. Aherne of an 
eczematous rash of the shoulders in March 2005.  The veteran 
also testified that he experienced flare-ups of his 
condition, especially in hot weather.  He said that the area 
by his lower back and his legs had been affected as well.  
The veteran said that his physician gave him cream to treat 
his legs with good results.  

The Board finds that a remand for a new examination is 
necessary.  The veteran has alleged that he suffers from 
flare-ups in hot weather and that his tinea versicolor has 
affected areas of his body other than those noted at the time 
of his VA examination in February 2004.  It is possible that 
his disability may involve a greater area of his body at this 
point, or during a flare-up to warrant a higher rating.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his tinea 
versicolor.  The RO should obtain those 
records that have not been previously 
secured.  

2.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected tinea 
versicolor.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


